DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to claim 11, the objection to claim 11 has been withdrawn.
Applicant's arguments filed on 02/18/2022 have been fully considered but they are not persuasive. 
With regard to independent claims 1, 13 and 21, applicant submits the following arguments:
i.	“for Ivanchenko to allow software to process different images captured by 602 and 604 in order to enable “stereoscopic and/or three-dimensional images” to be stitched together based on separate captures from the cameras 602 and 604, the device cannot move. As such, Ivanchenko teaches away from the concept of the housing being configured in a first orientation of a second orientation”, on page 14, paragraph 1 of the remarks.
ii.	“While the cited portions of Mehandjiysky show in Figures 2C and 2D that the device can be positioned in different orientations, the cited portions of Mehandjiysky only disclose a single camera and thus fail to disclose … as recited by amended claim 1”, on page 15, paragraph 1 of the remarks.
iii.	“since Mehandjiysky discloses multiple orientations for the device, it would not be obvious to a person of ordinary skill to combine Mehandjiysky with Ivanchenko, since Ivanchenko requires that the device be in the same orientation in order to stitch together stereoscopic images. It is not obvious to combine a piece of art that shows a device in multiple orientations with a piece of art that shows multiple camera that require a fixed orientation to accomplish their goal”, on page 15, paragraph 2 of the remarks.
In response, the examiner understands the applicant’s arguments but respectfully disagrees for the reasons set forth below:
i.	Paragraph [0033] of Ivanchenko discloses the device with different skins can include different combinations of components that “can provide functionality desirable to certain types of users, or for certain uses or applications.” Capturing stereoscopic and/or three-dimensional image information is merely one of the functions the two front-facing cameras are able to perform. Furthermore, generation of stereoscopic and/or three-dimensional image information does not require multiple captures, or stitching of images, and that the device does not need to be fixed. Stereoscopic and/or three-dimensional image can be generated by using two still images of the same scene from slightly different positions; the two images can be obtained in one single capture by two cameras at the same time in order to get the depth information needed for stereoscopic and/or three-dimensional image. Therefore, Ivanchenko reads on the claimed limitations and does not teach away from the concept of the housing being configured in a first orientation of a second orientation; and as with most of the camera devices, the device of Ivanchenko can be use in any orientations, i.e., landscape, portrait, or at any angle, when capturing image, in order to achieve desired image composition.
ii.	The device with two cameras is disclosed in Ivanchenko; and the device can be positioned in different orientations, for example, by holding the device by hand. The reference Mehandjiysky is mainly relied on for the teaching of the support located on the back surface of the housing, for assisting the operation of the device in different orientations, thereby making the device more convenient to use.
iii.	As discussed in (i) above, Ivanchenko does not require the device to be in the same orientation at all time, because the two images used for the generation of the stereoscopic and/or three-dimensional image can be obtained in one single capture by both cameras at the same time, and no stitching is required. On the other hand, Mehandjiysky is teaching the support located on the back surface of the housing (as discussed in (ii)). Therefore, it would have been obvious to a person of ordinary skill in the art to modify Ivanchenko with the teaching of Mehandjiysky to add a support on the back surface of the device, so as to provide a device that is more convenient to use.

For the reasons stated above, the rejection is maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a first orientation” in line 6 and “a second orientation” in line 8; they should be changed to “the first orientation” and “the second orientation”, respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanchenko (US 2015/0124396 A1, cited by applicant) in view of Mehandjiysky et al. (US 2016/0239048 A1).

As to claim 1, Ivanchenko discloses a computing device ([0015]: portable computing device) comprising:
a display screen (Fig.1: display screen 102) located on a front surface of a housing (See Fig.1), the housing being configured to be positioned in one of a first orientation and a second orientation (the device can be positioned in any orientations); 
a first camera (Fig.6: front-facing camera 602) located on a first peripheral side of the front surface (Fig.6: the top edge of the computing device corresponds to the first peripheral side in the claim), the first camera being configured to capture a first field of view (each camera has a corresponding field of view) and wherein the first field of view in the first orientation is different from the first field of view in the second orientation (it is inherent that the field of view of the camera changes when changing the orientation of the camera); and 
a second camera (Fig.6: front-facing camera 604) located on a second peripheral side of the front surface (Fig.6: the bottom edge of the computing device corresponds to the second peripheral side), wherein: 
the first peripheral side is opposite the second peripheral side (Fig.6: the top edge and the bottom edge); 
the second camera is configured to capture a second field of view that is different from the first field of view ([0033]: “there are two front-facing cameras 602 enabling stereoscopic and/or three-dimensional image information to be captured in a view from the front of the device”.  Therefore, the field of view of the second camera is different from the field of view of the first camera in order to capture stereoscopic and/or three-dimensional information) and wherein the second field of view in the first orientation is different from the second field of view in the second orientation (it is inherent that the field of view of the camera changes when changing the orientation of the camera).

Ivanchenko fails to disclose a support located on a back surface of the housing, wherein:
the support is configured to support the display screen in a first position relative to a physical surface when situated in a first orientation; and 
the support is configured to support the display screen in a second position relative to the physical surface when situated in a second orientation.
However, Mehandjiysky et al. teaches a support located on a back surface of the housing (Figs.2C and 2D: battery 25; [0021]: the battery 25 may rotate towards and away from the battery cavity 12 at different degrees of adjustment angle; the different degrees of the adjustable angle enable user to place different portions of the tablet in contact with a support surface), wherein:
the support is configured to support the display screen in a first position relative to a physical surface ([0021]: The support surface corresponds to the claimed physical surface) when situated in a first orientation (Fig.2C; [0021]: “the tablet computing device 200 may be placed in an upright stand mode having the adjusted angle α less than ninety degrees as illustrated in FIG. 2C”); and 
the support is configured to support the display screen in a second position relative to the physical surface when situated in a second orientation (Fig.2D; [0021]: “the tablet computing device 200 may be placed in an inclined stand mode having the adjusted angle α greater than ninety degrees as illustrated in FIG. 2D”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivanchenko with the teaching of Mehandjiysky et al. to have a support located on a back surface of the housing, wherein: the support is configured to support the display screen in a first position relative to a physical surface when situated in a first orientation; and the support is configured to support the display screen in a second position relative to the physical surface when situated in a second orientation, so as to provide support for different orientations of the computing device, thereby making the computing device more convenient to use.

As to claim 3, Ivanchenko in view of Mehandjiysky et al. discloses the computing device of claim 1, wherein:
a tilt angle between the display screen and the physical surface when the display screen is positioned in the first orientation (Mehandjiysky et al.: See Fig.2C) is greater than a tilt angle between the display screen and the physical surface when the display screen is positioned in the second orientation (Mehandjiysky et al.: See Fig.2D) (The angle between the display 11 and the support surface in Fig.2C is greater than the angle between the display 11 and the support surface in Fig.2D).

As to claim 11, Ivanchenko in view of Mehandjiysky et al. discloses the computing device of claim 1, wherein the support comprises:
a supporting element that is integral with or coupled to the back surface of the housing (Mehandjiysky et al.: Fig.2C and 2D; [0021]: battery 25); and
the supporting element extends outwardly from the back surface of the housing and is situatable on the physical surface (Mehandjiysky et al. [0021]: the battery 25 may rotate towards and away from the battery cavity 12 at different degrees of adjustment angle; the different degrees of the adjustable angle enable user to place different portions of the tablet in contact with a support surface) to support the display screen in the first orientation or the second orientation (the upright stand mode shown in Fig.2C corresponds to the first orientation, and the inclined stand mode shown in Fig.2D corresponds to the claimed second orientation).

As to claim 12, Ivanchenko in view of Mehandjiysky et al. discloses the computing device of claim 11, wherein:
the computing device transitions from the first orientation to the second orientation by rotating the computing device (Mehandjiysky et al.: the orientation of the device can be changed from upright stand mode shown in Fig.2C to inclined stand mode shown in Fig.2D by rotating the device).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanchenko (US 2015/0124396 A1, cited by applicant) in view of Mehandjiysky et al. (US 2016/0239048 A1) as applied to claim 1 above, and further in view of Laine et al. (US 2014/0300642 A1, cited by applicant).

As to claim 4, Ivanchenko in view of Mehandjiysky et al. discloses the computing device of claim 1.
Ivanchenko in view of Mehandjiysky et al. fails to disclose an orientation sensor that detects when the display screen is situated in the first orientation and when the display screen is situated in the second orientation; and
an activity application that executes a routine based on whether the orientation sensor detects the first orientation or the second orientation.
However, Laine et al. teaches an orientation sensor that detects when the display screen is situated in the first orientation and when the display screen is situated in the second orientation (Fig.2: one or more sensors 260; [0027]); and an activity application that executes a routine based on whether the orientation sensor detects the first orientation or the second orientation ([0006]: “a portable electronic device has a display screen and is configured to display information in a first format when the device is generally in a first orientation relative to the user. The device is further configured to display information in a second format when the device is generally in a second orientation relative to the user”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ivanchenko and Mehandjiysky et al. with the teaching of Laine et al. to use an orientation sensor that detects when the display screen is situated in the first orientation and when the display screen is situated in the second orientation; and an activity application that executes a routine based on whether the orientation sensor detects the first orientation or the second orientation, so as to present information that is modified based on the orientation associated with the device ([0002]), thereby improving the functionality of the device, and enhancing the user experience.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanchenko (US 2015/0124396 A1, cited by applicant) in view of Mehandjiysky et al. (US 2016/0239048 A1) as applied to claim 1 above, and further in view of Hsieh et al. (US 2007/0101544 A1, cited by applicant).

As to claim 10, Ivanchenko in view of Mehandjiysky et al. discloses the computing device of claim 1.
Ivanchenko in view of Mehandjiysky et al. fails to disclose the first peripheral side includes a protrusion that extends outwardly from the front surface of the housing; and
the first camera is positioned on the protrusion towards the physical surface; and
the first field of view of the first camera is configured to capture at least a portion of the physical surface.
However, Hsieh et al. teaches the first peripheral side includes a protrusion that extends outwardly from the front surface of the housing (Figs.1 and 2: a rotational casing mounted in the mount groove 12 at the upper end of the panel 11.  The rotational casing is able to rotate forward or rearward; when it is rotated, the casing protrudes and extends outwardly from the front surface of the housing); and
the first camera is positioned on the protrusion towards the physical surface ([0023]: “The internal space confined by the assembled first casing part 21 and the second casing part 22 is available for placing an electronic module such as a video camera”.  The casing 20 is able to rotate toward the physical surface); and
the first field of view of the first camera is configured to capture at least a portion of the physical surface (When the casing 20 is rotated toward the physical surface, it is able to capture at least a portion of the physical surface).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ivanchenko and Mehandjiysky et al. with the teaching of Hsieh et al. such that the first peripheral side includes a protrusion that extends outwardly from the front surface of the housing; and the first camera is positioned on the protrusion towards the physical surface; and the first field of view of the first camera is configured to capture at least a portion of the physical surface, so as to provide more flexibility for the user to adjust the shooting angle and field of view of the camera. 

Claims 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2015/0339532 A1, cited by applicant) in view of Ivanchenko (US 2015/0124396 A1, cited by applicant).

As to claim 13, Sharma et al. discloses a method comprising:
determining that a computing device (Figs.1A and 1B: computing device 104) is positioned in a first orientation on a physical surface (Fig.4: block 404 - position camera and/or computing device on or proximate activity surface.  The orientation of the computing device shown in Figs.1A and 1B corresponds to the claimed first orientation; the activity surface 102 corresponds to the claimed physical surface), wherein:
the computing device includes a first camera (Figs.1A and 1B: the video capture device 110 corresponds to the claimed first camera) configured to capture a first field of view (the field of view of the video capture device 110 corresponds to the first field of view in the claim) and a second field of view that is different from the first field of view (Fig.5A: block – capture video of one or more scenes; different scenes correspond to different field of view) and wherein:
the first field of view of the first camera in a first orientation is different from the first field of view of the first camera in a second orientation (it is inherent that the field of view of the camera changes when changing the orientation of the camera); and 
the first field of view of the first camera is directed towards the physical surface and the second field of view is directed towards a user facing the computing device when the computing device is situated in the first orientation ([0034]: “the video capture device 110 may capture an activity scene that includes the activity surface 102 situated in front of the video capture device 110 and may capture a user scene 126 that includes the user who may be situated substantially in front of the computing device 104”);
capturing, using the first camera of the computing device, a first video stream that includes an activity scene of the physical surface in the first field of view (Fig.5A: block 504 – capture video of one or more scenes.  [0034]: “the video capture device 110 may capture an activity scene that includes the activity surface 102 situated in front of the video capture device 110”); 
capturing, using the second camera of the computing device, a second video stream that includes the user in the second field of view (Fig.5A: block 504.  [0034]: the video capture device may also capture a user scene that includes the user who may be situated substantially in front of the computing device 104); 
determining, in an activity application of the computing device (Fig.2; [0043]: activity applications 214), an operation routine of the activity application based on the first video stream including the activity scene of the physical surface and the second video stream including the user (Fig.5B: block 518 – execute routines based on event(s) and/or user inputs; [0093]); and 
executing the operation routine in the activity application (Fig.5B: block 518).
Sharma et al. fails to disclose a second camera configured to capture the second field of view that is different from the first field of view and wherein: the second field of view of the second camera in the first orientation is different from the second field of view of the second camera in the second orientation; and the second field of view of the second camera is directed towards a user facing the computing device when the computing device is situated in the first orientation.
However, Ivanchenko teaches a second camera configured to capture the second field of view (Fig.6: front-facing camera 604).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma et al. with the teaching of Ivanchenko to add a second camera configured to capture the second field of view that is different from the first field of view and wherein: the second field of view of the second camera in the first orientation is different from the second field of view of the second camera in the second orientation; and the second field of view of the second camera is directed towards a user facing the computing device when the computing device is situated in the first orientation, so as to be able to capture two different scenes at the same time, thereby improving the functionality of the computing device, and enhancing the user experience.

As to claim 14, Sharma et al. in view of Ivanchenko discloses the method of claim 13, wherein determining the operation routine of the activity application includes:
detecting, in the first video stream, a tangible object in the activity scene of the physical surface (Sharma et al.: Fig.5A; [0092]: block 512 – detect physical interface object(s) in scene);
determining, in the second video stream, a user state of the user (Sharma et al.: Fig.5A; [0091]: block 508 – process user scene for user input(s)); and
determining the operation routine of the activity application based on the tangible object in the activity scene and the user state of the user (Sharma et al.: Fig.5B; [0093]: block 518 – execute routines based on event(s) and/or user input(s)).

As to claim 16, Sharma et al. in view of Ivanchenko discloses the method of claim 13, wherein:
the first camera is located on a first peripheral side of a front surface of a housing of a display screen (Sharma et al.: Figs.1A and 1B: the video capture device 110 is located at the top edge of the front surface of the display 112.  The top edge corresponds to the claimed first peripheral side); and
the second camera is located on a second peripheral side of the front surface of the housing of the display screen, wherein the first peripheral side is opposite the second peripheral side (Ivanchenko: Fig.6: the front-facing camera 604 corresponding to the claimed second camera is located at the bottom edge of the front surface of the display.  The bottom edge corresponds to the claimed second peripheral side).

As to claim 17, Sharma et al. in view of Ivanchenko discloses the method of claim 13, further comprising:
when the computing device is positioned in the first orientation on the physical surface: 
the first camera becomes a top camera of the computing device, the top camera being directed downward towards the physical surface (Sharma et al.: As shown in Figs.1A and 1B, the video capture device 110 is directed toward the activity surface 102); and 
the second camera becomes a bottom camera of the computing device, the bottom camera being directed upward towards the user facing the computing device (As in the combination of Sharma et al. and Ivanchenko, the computing device of Sharma et al. is modified to include a second camera at the bottom edge of the front surface of the display 112, and the computing device 104 as shown in Figs.1A and 1B of Sharma et al. is positioned in an inclined position; therefore, the second camera at the bottom edge of the front surface of the display 112 would be directed upward at an angle).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2015/0339532 A1, cited by applicant) in view of Ivanchenko (US 2015/0124396 A1, cited by applicant) as applied to claim 13 above, and further in view of Mehandjiysky et al. (US 2016/0239048 A1).

As to claim 20, Sharma et al. in view of Ivanchenko discloses the method of claim 13.
The combination of Sharma et al. and Ivanchenko fails to disclose the computing device in a second orientation has been rotated as compared to the computing device in the first orientation; and
a tilt angle between the computing device and the physical surface when the computing device is positioned in the second orientation on the physical surface is smaller than a tilt angle between the computing device and the physical surface when the computing device is positioned in the first orientation on the physical surface.
However, Mehandjiysky et al. teaches a second orientation (Fig.2D; [0021]: “the tablet computing device 200 may be placed in an inclined stand mode having the adjusted angle α greater than ninety degrees as illustrated in FIG. 2D”) has been rotated as compared to the computing device in the first orientation (the orientation of the device can be changed from upright stand mode shown in Fig.2C (corresponding to the first orientation) to inclined stand mode shown in Fig.2D (corresponding to the second orientation) by rotating the device); and a tilt angle between the computing device and the physical surface when the computing device is positioned in the second orientation on the physical surface (Fig.2D) is smaller than a tilt angle between the computing device and the physical surface when the computing device is positioned in the first orientation on the physical surface (Fig.2C) (The angle between the display 11 and the support surface in Fig.2D is smaller than the angle between the display 11 and the support surface in Fig.2C).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sharma et al. and Ivanchenko to add a support for the computing device as taught in Mehandjiysky et al. such that the computing device can be positioned in a second orientation that has been rotated as compared to the computing device in the first orientation; and a tilt angle between the computing device and the physical surface when the computing device is positioned in the second orientation on the physical surface is smaller than a tilt angle between the computing device and the physical surface when the computing device is positioned in the first orientation on the physical surface, so as to provide support for different orientations of the computing device, thereby making the computing device more convenient to use.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanchenko (US 2015/0124396 A1, cited by applicant) in view of Laine et al. (US 2014/0300642 A1, cited by applicant).

As to claim 21, Ivanchenko discloses a computing device ([0015]: portable computing device) comprising:
a display screen (Fig.1: display screen 102) located on a front surface of the computing device (See Fig.1) in a first orientation (the orientation of the device shown in Fig.6 corresponds to the first orientation), the computing device being positionable in one of the first orientation and a second orientation (the computing device can be positioned in any orientations);
a first camera (Fig.6: front-facing camera 602) located on a front surface of the computing device near a top edge of the computing device in the first orientation (As shown in Fig. 6, the front-facing camera 602 is located at the top edge of the device), the first camera being configured to capture a first field of view (each camera has a corresponding field of view) and wherein the first field of view in the first orientation is different from the first field of view in the second orientation (it is inherent that the field of view of the camera changes when changing the orientation of the camera); and
a second camera (Fig.6: front-facing camera 604) located on the front surface of the computing device near a bottom edge of the computing device in the first orientation (As shown in Fig.6, the front-facing camera 604 is located at the bottom edge of the device), the second camera being configured to capture a second field of view different from the first field of view ([0033]: “there are two front-facing cameras 602 enabling stereoscopic and/or three-dimensional image information to be captured in a view from the front of the device”.  Therefore, the field of view of the second camera is different from the field of view of the first camera in order to capture stereoscopic and/or three-dimensional information) and wherein the second field of view in the first orientation is different from the second field of view in the second orientation (it is inherent that the field of view of the camera changes when changing the orientation of the camera), 
wherein in a second orientation the first camera is located near a bottom edge of the computing device in the second orientation and the second camera is now located near a top edge of the computing device in the second orientation (The up-side-down orientation of the device in Fig.6 corresponds to the claimed second orientation, in which the front-facing camera 602 would be at the bottom edge of the device, and the front-facing camera 604 would be at the top edge of the device).
Ivanchenko fails to disclose an orientation sensor configured to detect when the computing device is oriented into a second orientation.
However, Laine et al. teaches an orientation sensor (Fig.2: one or more sensors 260) configured to detect when the computing device is oriented into a second orientation ([0027]: “device 110 includes one or more sensors 260 to detect orientation and/or movement of device 110 and/or display screen 236”.  With the orientation sensor, any changes of the orientation of the device can be detect).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivanchenko with the teaching of Laine et al. to incorporate an orientation sensor configured to detect when the computing device is oriented into a second orientation, so as to present information that is modified based on the orientation associated with the device ([0002]), thereby improving the functionality of the device, and enhancing the user experience.

Allowable Subject Matter
Claims 2, 5-9, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kushido et al. (US 2019/0098258 A1) discloses a display switching controller instructs to switch between pieces of display content of a third display panel from an image of a face of a user captured by a first camera to an image captured by any one of a second camera, a third camera, and a fourth camera.
Hawthorne et al. (US 2018/0332205 A1) discloses a mobile computing device may include one or more sensor devices, processor, first camera, and second camera mounted in the housing. The one or more sensor devices may be configured to measure the relative angular displacement of the housing, and the processor may be configured to process images captured by the first and second cameras according to a selected function based upon the relative angular displacement measured by the one or more sensor devices.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696   

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696